266 F.2d 352
121 U.S.P.Q. 240
KINNEAR-WEED CORPORATION, Appellant,v.HUMBLE OIL & REFINING COMPANY, Appellee.
No. 16780.
United States Court of Appeals Fifth Circuit.
April 30, 1959.

On Petition for Rehearing.
Rehearing denied.
For former opinion see 150 F. Supp. 143, affirmed 259 F.2d 398.
William E. Kinnear, Beaumont, Tex., for appellant.
Garrett R. Tucker, Jr., Walter B. Morgan, Houston, Tex., B. D. Orgain, Beaumont, Tex., Frank B. Pugsley, Melvin F. Fincke, Houston, Tex., for appellee.
Before RIVES, JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
We did not intend to read into the claims of appellant's patent, as limitations of that patent, any part of the drawings or of the specifications not expressed or necessarily referred to by implication in those claims.  In our opinion, the claims tehmselves of the reissue patent are limited to a combination rotary drilling tool, bit, or drill, and the patent has not been infringed by the appellee.  We correct clerical errors in a sentence in the next to the concluding paragraph of the opinion reading, 'We agree with the district court that the appellant has not infringed appellee's patent' (259 F.2d 402) by changing the sentence to read 'We agree with the district court that the appellee has not infringed appellant's patent.'  The petition for rehearing is


2
Denied.